Citation Nr: 0506179	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-29 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from June 1971 to April 
1975, died in January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

July and September 2003 letters to the appellant provided 
notification with respect to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
but the issues addressed were the underlying elements of 
entitlement to the benefits for which the appellant has 
applied: improved death pension benefits and dependency and 
indemnity compensation benefits.  The letters did not address 
the elements needed to recognize the appellant as the 
surviving spouse of the veteran for purposes of VA benefits, 
which is the basis on which her claims have been denied.

In denying the appellant's claim, the August 2002 
administrative decision determined that the appellant and the 
veteran had not established a valid common law marriage prior 
to the veteran's death.  However, the decision did not 
specify the legal requirement governing common law marriages 
in Alabama, the State in which the appellant and the veteran 
resided for years prior to his death.  

In Alabama, the elements of common law marriage are (1) 
capacity, (2) present agreement or mutual consent to enter 
into the marriage relationship, (3) public recognition of the 
existence of the marriage, and (4) cohabitation or mutual 
assumption openly of marital duties and obligations.  See 
Creel v. Creel, 763 So. 2d 943, 946 (Ala. 2000); Adams v. 
Boan, 559 So. 2d 1084, 1086 (Ala. 1990).

The appellant is entitled to notice of the relevant laws and 
provisions relating to common law marriages in the State of 
Alabama.  On remand the appellant must be provided notice of 
these laws and requirements, and the evidence that would be 
required in connection with her claim should be described.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Please provide the appellant all 
notification and development action 
required by the VCAA in accordance with 
any applicable legal precedent with 
respect to the issue of whether the 
appellant is entitled to recognition as 
the surviving spouse of the veteran for 
purposes of VA benefit with consideration 
that the appellant's claim is based upon 
a common law marriage to the veteran.  In 
particular, the appellant should be 
notified of the elements of common law 
marriage in Alabama and should be given 
notice, pursuant to 38 U.S.C.A. 
§ 5103(a), of any information or 
evidence, not previously provided to VA, 
that is necessary to substantiate the 
claim.

2.  Then, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




